                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-CV-3382-WJM-MEH

MATTHEW BUCK,

       Plaintiff

v.

HASBRO, INC.,

               Defendant.


DECLARATION OF ROBERT TURNER IN SUPPORT OF HASBRO, INC.’S MOTION
   TO DISMISS PURSUANT TO FED. R. CIV P. 12(b)(1), 12(b)(2) AND 12 (b)(6)


        I, Robert Turner, being of lawful age and duly sworn according to law, upon his oath
state the following:

       I declare that the following is within my knowledge and is true and correct:

       1.      My name is Robert Turner. My position at Hasbro, Inc. (“Hasbro”) is Managing

Attorney, Global Litigation & Privacy.

       2.      Hasbro is a Rhode Island corporation with its principal place of business in

Pawtucket, Rhode Island.

       3.      Hasbro owns the copyrights related to the Decepticon and Autobot logos, as well

as the “Decepticon Soundwave,” the “Autobot Bumblebee,” and the “Autobot Optimus Prime”

images (collectively, “Transformer images”), which I understand Plaintiff Matthew Buck

(“Buck”) seeks to apply to hockey pads he intends to have privately manufactured for his own use.
Copies of the Transformers images next to the images that Buck included in his complaint can be

found at Exhibit A hereto.

       4.      Buck contacted Hasbro at its email address at Permissions@hasbro.com seeking

permission to use Hasbro’s Transformer images on his hockey pads.

       5.      A Hasbro representative that is employed in Pawtucket, Rhode Island reviewed the

request, which Hasbro denied.     For purposes of clarity, due to work at home rules during the

pandemic, the employees involved likely were working from home when any decisions were made

or actions taken, which could mean that they were in Massachusetts at that time, depending upon

the employee involved.

       6.      Hasbro’s general counsel and its deputy general counsel have their business offices

in Pawtucket, Rhode Island.

       7.      Accordingly, all communications and decisions regarding Buck’s request for

permission from Hasbro to use the Transformer images were made and communicated in either

Rhode Island or, due to COVID restrictions, Massachusetts.

       8.      Hasbro has not registered to do business in Colorado with the Colorado Secretary

of State and does not maintain a registered agent for service of process in Colorado.

       9.      Hasbro does not maintain a salesforce in Colorado or employ any employees in

the state, and has not had a physical presence in the state since 2019. The only exception is that

Hasbro may, from time to time, retain temporary workers or independent contractors to help

retailers in the state during the holiday season, as Hasbro sometimes does in states throughout the

country.

       10.     Hasbro also does not own any real property in the state.
